MEMORANDUM **
Sergei Portnoy appeals pro se from the district court’s judgment entering the award of an arbitrator and dismissing Portnoy’s action alleging that Washington Mutual Bank violated various federal and California state laws while handling his account. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Poweragent, Inc. v. Elec. Data Sys. Corp., 358 F.3d 1187, 1193 (9th Cir.2004), and we affirm.
The district court properly entered the arbitrator’s award and dismissed the action after determining the arbitrator had an adequate justification for denying Port-noy’s claim. Id. at 1193 (“[A]n arbitration award may be vacated only if it is completely irrational or constitutes manifest disregard of the law.”) (internal quotations omitted).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.